Citation Nr: 1633977	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for limited extension of the left knee.

4.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

5.  Entitlement to a rating in excess of 10 percent for limited extension of the right knee.

6.  Entitlement to a compensable rating for osteoarthritis of the left ankle.

7.  Entitlement to a compensable rating for osteoarthritis of the right ankle.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2016, the Veteran and his wife testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, the Board determines that a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of his service-connected disabilities.  The most recent examinations were performed in February 2014 and April 2014.  At his June 2016 hearing, the Veteran testified that his disabilities had become worse since those examinations.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Moreover, the February 2014 and April 2014 examinations are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The examination reports of record do not specify whether range of motion was active or passive and weight-bearing is not discussed. 
In light of these facts, additional VA examinations of the Veteran's musculoskeletal disabilities must be scheduled.  

The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). As the claim for TDIU is dependent, at least in part, on the outcomes of the increased rating claims, the TDIU claim must also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate examinations to determine the current degree of severity of his spine, right and left knee, and right and left ankle disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.
The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016)

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

The report should discuss all symptoms and manifestations of service-connected disabilities that could impact the Veteran's ability to function in a work-like setting. The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner must then provide an opinion addressing whether the functional effects of the Veteran's service-connected disabilities prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.

3.  The RO or the AMC should also undertake any other development it determines to be necessary, to include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, if warranted. 

4.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his agent, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



